Citation Nr: 0842089	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-01 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected systemic lupus erythematosus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Army from February 1985 to February 2005.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In January 2006, the veteran notified the VA of a change of 
address.  As a result, the jurisdiction of his claim was 
transferred to the St. Louis, Missouri, RO.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran reported that his systemic lupus erythematosus 
has worsened since his last VA examination in December 2004, 
as indicated from the November 2008 Appellant's Brief.  
 
The VA Office of General Counsel has held that, while a lapse 
of time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed 
in instances where the veteran has reported a worsening in 
the disability since his last examination.  See VAOPGCPREC 
11-95 (Apr. 7, 1995).  Therefore, additional development is 
warranted to obtain a new VA examination and to obtain the 
veteran's most current VA medical records, pursuant to 38 
C.F.R. §3.159(c)(2).


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as amended by 73 Fed. Reg. 
23,353-356 (April 30, 2008). 
 
The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claim for 
increase.  The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested, including VA treatment records 
from Columbia, Missouri VAMC from January 
2006 to the present.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature, extent 
and frequency of exacerbations of 
systemic lupus erythematosus, and to 
identify all residuals of that disease.  
The veteran's claims file should be made 
available to the examiner, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.

All tests and studies deemed necessary by 
the examiner should be performed.   
 
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


